Citation Nr: 1442404	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  04-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Calvin Hanson, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to July 1960, May 1968 to October 1969 and January 1991 to July 1991.

Originally, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appealed the Board's April 2012 decision denying his claim for an initial rating in excess of 30 percent for Meniere's syndrome to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the April 2012 Board decision and remanded the issue to the Board for action consistent with the Memorandum Decision.  

The Memorandum Decision stated that an August 2011 VA examination was inadequate for rating purposes and that the Board's reliance on the examination was clearly erroneous.  The Court noted that it was unclear whether the VA August 2011 VA examiner opined that the Veteran's cerebellar gait was not associated with his Meniere's disease because he dismissed the likelihood that Meniere's disease, in general, can produce a cerebellar gait, or whether there was something particular about the Veteran's medical history and cerebellar gait, which indicated that his cerebellar gait was not associated with Meniere's disease, but some other unidentified factor.  The Court remanded the matter to the Board for an adequate medical examination and opinion regarding whether the Veteran has a cerebellar gait.   

In March 2014 the Board remanded the Veteran's claim for a new VA examination and opinion.  The Veteran was scheduled for a VA medical examination.  In May 2014 the Veteran contacted VA and cancelled his scheduled VA examination.  He indicated that his attorney advised him to cancel any VA examination.  Although the Board is unable to obtain a VA examination as ordered by the Court, the Court also ordered that an opinion be obtained.  Therefore this claim must be remanded in order that an opinion may be obtained.  The Board will remand the Veteran's claim for additional records and for the claims file to be examined by a specialist for an opinion regarding whether the Veteran has a cerebellar gait.  

The most recent VA treatment record in the file is dated May 22, 2014.  The Veteran's updated VA treatment records should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's file his updated VA treatment records, dated from May 23, 2014 to present.

2.  When the above action has been completed, provide the Veteran's claims file to a neurology specialist for review.  The specialist should review and discuss, as appropriate, the Veteran's history of Meniere's disease as reflected by the medical evidence, to include the VA outpatient treatment records, the VA medical examination reports, and the Boys Town National Research Hospital records.  The specialist's attention is directed to the Veteran's reports of bouts of vertiginous type dizziness that affects his ability to function causing a staggering gait.  See January 2006 report of Dr. Nabity.  The specialist's attention is also directed to the August 2011 VA examination report.  The specialist should provide an opinion as to whether the Veteran has ever had a cerebellar gait.  If the specialist opines that the Veteran has had a cerebellar gait, the specialist should provide an opinion as to whether such is at least as likely as not (a probability of 50 percent or greater) associated with the Veteran's service-connected Meniere's disease.  If the specialist opines that the Veteran has had a cerebellar gait and that such is unrelated to the Veteran's service-connected Meniere's disease, the specialist should provide an opinion as to the cause of the cerebellar gait, if possible.  

A complete rationale must be provided for all opinions presented.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran and his attorney should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


